DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the instant claim recites the variable E11b (see line 5 of Page 151) but none of the structures in the instant claim (i.e. Formulae 1-11 to 1-14) include a variable E11b. Accordingly, the structure encompassed by the claim is unclear. 
For purposes of examination herein, it will be assumed that the variable E11b is not present in the claim. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0375036 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1-4, 6-7, and 9-13, Chen teaches the organometallic Compound 95050 (see Pg. 82) whose structure is reproduced below for comparison to Formulae 1 and 1-1 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 Chen 95050: 
    PNG
    media_image2.png
    249
    265
    media_image2.png
    Greyscale


	As seen from the structure above, Chen’s Compound 95050 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is a substituted C1 alkyl (a –CD3 group)
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R16 are each independently hydrogen 
R17 is a hydrogen & b17 is 3
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

Regarding Claim 5, Chen teaches the organometallic Compound 95050 according to Formulae 1 and 1-1 of Claim 1 above. Chen’s Compound 95050 includes a pyridine group corresponding to A11 which is a moiety represented by Formula 2-1 wherein E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1 as described above with respect to Claim 1.

Instant: 
    PNG
    media_image3.png
    134
    143
    media_image3.png
    Greyscale
 Chen 95050: 
    PNG
    media_image2.png
    249
    265
    media_image2.png
    Greyscale


Regarding Claim 8, Chen teaches the organometallic Compound 95050 according to Formulae 1 and 1-1 of Claim 1 above. Chen’s Compound 95050 includes a benzene group corresponding to A12 which is a moiety represented by Formula 3-1 wherein R17 is hydrogen & b17 is 3 as described above with respect to Claim 1.

Instant: 
    PNG
    media_image4.png
    202
    179
    media_image4.png
    Greyscale
    Chen 95050: 
    PNG
    media_image2.png
    249
    265
    media_image2.png
    Greyscale


Regarding Claim 14, Chen teaches the organometallic Compound 95050 according to Formulae 1 and 1-1 of Claim 1 above. Chen’s Compound 95050 is also a compound according to Formula 1-12 of the instant claim wherein each variable is as defined above with respect to Claim 1 in connection with Formula 1-1.

Instant: 
    PNG
    media_image5.png
    247
    341
    media_image5.png
    Greyscale
 Chen 95050: 
    PNG
    media_image2.png
    249
    265
    media_image2.png
    Greyscale


Regarding Claim 15, Chen teaches the organometallic Compound 95050 according to Formulae 1 and 1-1 of Claim 1 above. Compound 95050 is equivalent to the second-to-last structure on Page 151 of the instant claim. 
Instant: 
    PNG
    media_image6.png
    168
    229
    media_image6.png
    Greyscale
    Chen 95050: 
    PNG
    media_image2.png
    249
    265
    media_image2.png
    Greyscale
 

Regarding Claims 16-19, Chen teaches the organometallic Compound 95050 according to Claim 1 above. Chen also teaches an organic light-emitting device comprising a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer disposed between the first and second electrode comprising an emission layer (EML) including a host and 10 wt% Compound 95050 as an emitter (see [0147] & Tables 2). Chen also teaches that the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer including a hole injection layer (HIL), a hole transport layer (HTL), and an electron blocking layer (EBL) and an electron transport region disposed between the emission layer and the second electrode including a hole blocking layer (BL), an electron transport layer (ETL) and an electron injection layer (EIL) (see [0147]).

Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Chen teaches organometallic Compound 95050 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of copending Application No. 16/718,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-14, copending Application No. 16/718,353 discloses the organometallic compounds in Group I of Claim 15 which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, the first compound of Group I (referred to herein as ‘353 Compound 1) is reproduced below for comparison to the formula of the instant claims.

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘353 Comp 1: 
    PNG
    media_image7.png
    201
    232
    media_image7.png
    Greyscale


	As seen from the structure above, Compound 1 of copending Application No. 16/718,353 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is substituted C1 methyl group (a phenylmethyl)
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R16 are each independently hydrogen 
R17 is a hydrogen & b17 is 3
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

Regarding Claim 15, copending Application No. 16/718,353 teaches Compound 1 as described above with respect to instant Claim 1. ‘353 Compound 1 is also equivalent to the following structure of the instant claim. 

Instant: 
    PNG
    media_image8.png
    301
    374
    media_image8.png
    Greyscale
     ‘353 Comp 1: 
    PNG
    media_image7.png
    201
    232
    media_image7.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/898,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-12 and 14, copending Application No. 16/898,737 discloses a variety of organometallic compounds in Claim 13 including Compounds 1-23, 25-32, 40-45, 50, 53-57, 60, 68-72, 74, 76-79, 81-97, 101-104, 165-166, 173-175, 183-226, 233-236, 241-242, 246, 249-253, 256-257, 259-272, 274-275, 278-279, 281-283, 288-291, 299-300, and 314-325  which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, Compound 1 is reproduced below for comparison to the formula of the instant claims.

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘737 Comp 1: 
    PNG
    media_image9.png
    215
    225
    media_image9.png
    Greyscale


	As seen from the structure above, Compound 1 of copending Application No. 16/898,737 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is substituted C6 aryl group (a tert-butylphenyl)
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R16 are each independently hydrogen 
R17 is an unsubstituted C4 alkyl group (a tert-butyl) & b17 is 3
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/898,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-12 and 14, copending Application No. 16/898,741 discloses a variety of organometallic compounds in Claim 13 including Compounds 1-3, 62-64, 67, 70-71, 74, 77-78, 81-82, 98, 101, 103, and 105-107 which are compounds according to Formulae 1 & 

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘741 Comp 2: 
    PNG
    media_image10.png
    201
    229
    media_image10.png
    Greyscale


	As seen from the structure above, Compound 2 of copending Application No. 16/898,741 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is substituted C6 aryl group (a di-tert-butylphenyl)
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is a substituted C3 alkyl group (a phenyl-substituted isopropyl) & a11 is 1
G11-G14
R11-R16 are each independently hydrogen 
R17 is a hydrogen & b17 is 3
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 16/899,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-12 and 14, copending Application No. 16/899,776 discloses a variety of organometallic compounds in Claim 13 including Compounds 1-4, 6-48, 139-158, and 164-165 which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, Compound 1 is reproduced below for comparison to the formula of the instant claims.

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘776 Comp 1: 
    PNG
    media_image11.png
    211
    267
    media_image11.png
    Greyscale


	As seen from the structure above, Compound 1 of copending Application No. 16/899,776 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is an substituted C6 aryl group (a tert-butylphenyl)
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R14 & R16 are each independently hydrogen 
R15 is an unsubstituted C4 alkyl group (a tert-butyl)
R17 is a hydrogen & b17 is 5
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of copending Application No. 17/035,858 the claims are directed at the same aspects of the same invention.
Regarding Claims 1-7 and 9-13, copending Application No. 17/065,858 discloses a variety of organometallic compounds in Claim 14 including Compounds 21, 23, 25, and 27 which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, Compound 21 is reproduced below for comparison to the formula of the instant claims.

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘858 Comp 21: 
    PNG
    media_image12.png
    194
    241
    media_image12.png
    Greyscale


	As seen from the structure above, Compound 21 of copending Application No. 17/065,858 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is an unsubstituted C1
A11 is a C5 heterocyclic group (a pyridine)
A12 is a C12 heterocyclic group (a dibenzofuran)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R16 are each independently hydrogen 
R17 is a hydrogen & b17 is 5
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 17/193,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-3 and 6-13, copending Application No. 17/065,858 discloses a variety of organometallic compounds in Claim 14 including Compounds 4-12, 17-24, 41-48, 53-60, 113-120, 125-132, 137-144, 161-168, 173-180, 229-230, 233-234, and 237-238 which are compounds according to Formulae 1 & 1-1 of the instant claims. For example, Compound 229 is reproduced below for comparison to the formula of the instant claims.

Instant: 
    PNG
    media_image1.png
    663
    763
    media_image1.png
    Greyscale
 ‘095 Comp 229: 
    PNG
    media_image13.png
    345
    372
    media_image13.png
    Greyscale


	As seen from the structure above, Compound 229 of copending Application No. 17/193,095 meets each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum) 
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond
Y11 is N(R18) wherein R18 is a substituted C1 alkyl (a –CD3 group)
A11 is a C11 heterocyclic group (an azadibenzofuran)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C1 alkyl group (a methyl) & a11 is 1
G11-G14 are each independently hydrogen
R11-R16 are each independently hydrogen 
R17
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789